Citation Nr: 0506234	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  99-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for diffuse pruritus 
of the back, tinea pedis, lichen simplex chronicus of the 
medial thighs, and tinea cruris, rated as 30 percent 
disabling.

2.  Entitlement to a higher initial evaluation for type II 
diabetes, rated as 20 percent disabling from October 13, 
1992.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 until 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 RO decision that 
confirmed and continued a 10 percent rating for service-
connected tinea cruris.  Thereafter, by a June 1995 decision, 
the rating for tinea cruris was increased to 30 percent.  The 
Board remanded this issue in July 2000 to obtain additional 
records of medical treatment, and to afford the veteran a 
medical examination.

The veteran was service connected for diabetes mellitus, type 
II in a rating decision dated in July 2002.  His diabetes 
mellitus was rated as 20 percent disabling from October 13, 
1992.  The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the diabetes 
rating issue on appeal as set forth above.  

(Consideration of the claim of entitlement to a higher 
initial rating for diabetes mellitus is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)




FINDINGS OF FACT

The veteran's skin disability is manifested by post-
inflammatory hypopigmentation and hyperpigmentation of the 
upper back and medial thighs with no active lesions, and 
chronic tinea pedis.  It affects less than 40 percent of his 
body and is not exceptionally repugnant; he does not 
experience systemic or nervous manifestations; he does not 
require near-constant systemic therapy or immunosuppressive 
drugs.


CONCLUSION OF LAW

The criteria for an increased evaluation for the veteran's 
skin disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 
C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran asserts that the symptoms associated with his 
service-connected skin disorder have increased and are more 
severely disabling than reflected by the currently assigned 
30 percent evaluation.  

The veteran testified at a hearing at the RO in March 1999 
that his skin disorder affected his back, neck, head, chest 
and groin, and was spreading.  He indicated that he had 
constant itching in these areas.  He also stated that his 
symptoms included crusting sores, pus, scaling and bleeding, 
for which he had been prescribed topical and systemic 
medications that had done little to alleviate his symptoms.  
He said that he had extensive scarring all over his body, 
which resulted in an unsightly condition, so bad that he 
tries not to expose his upper torso.

The record reflects that the veteran was afforded a VA 
examination in June 1998.  The examination was given by I.T., 
M.D., who noted that there was no evidence of tinea cruris.  
The doctor noted that tinea pedis and onychomycosis with 
recurrent blistering and fissuring, as well as diffuse 
pruritus and xerosis of the back were seen.

The Board notes that the veteran's private physician, F. R., 
M.D., prescribed topical Corticosteroids and a systemic 
medication, Atarax, in December 1998.  He wrote in March 1999 
that the appellant had excoriations and exosis of the trunk, 
and indicated that that there was hyperpigmentation and more 
lichenification of the thighs since a previous examination in 
1995.

In August 2000, the veteran's treating dermatologist, E.Y., 
M.D., collected a skin sample from the veteran's back for 
biopsy.  The results of the biopsy, completed in September 
2000, reported hyperkeratosis, mild dermal edema ND fibrosis.

As a result of the Board's July 2000 remand, the veteran was 
afforded another VA dermatological examination, given in May 
2003 by Dr. I.T.  Dr. I.T. noted that she had the veteran's 
file available for review, including the Board's remand.  She 
recorded the veteran's history of jock itch in Vietnam.  The 
veteran noted that the itch had been treated successfully 
with topical cream and was under control.  The veteran noted 
that he gets blistering with oozing pus and blood in the 
summertime when he runs out of cream, but that he had not had 
an outbreak in three years.  The veteran also complained of 
itching and fissuring between the toes, which was also under 
control with the same topical cream.  While it itched when it 
got sweaty and hot, the last episode was "years ago."  The 
veteran also complained of constant itching of the back for 
the previous three to four years, which was treated with 
moisturizers.  

On examination, Dr. I.T. found there was hyperpigmentation 
and lichenification of the medial thighs, and post-
inflammatory hypopigmentation of the crural folds.  There was 
no active lesion in the groin, and no evidence of 
exfoliation, crusting, ulceration, or foul odor.  It was 
noted that it was not repugnant at the time of the 
examination.  There was no evidence of systemic or nervous 
manifestation.

The examiner found no active lesion of the back at the time 
of examination, but post-inflammatory hyperpigmentation and 
hypopigmentation of the upper back was noted in linear 
streaks secondary to scratching.

The examiner's diagnosis included lichen simplex chronicus of 
the medial thighs, with no evidence of tinea cruris; chronic 
tinea pedis and onychomycosis; diffuse pruritus with post-
inflammatory hypopigmentation and hyperpigmentation of the 
upper back.  The examiner attributed all of these conditions 
to the veteran's service-connected diabetes mellitus.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

When, as here, a specific disability is not listed in the 
Rating Schedule, rating is done by analogy to a disability 
that is listed in the Rating Schedule.  38 C.F.R. § 4.20 
(2004).  Here, the veteran's skin disease has been rated by 
analogy to Diagnostic Code 7806, dermatitis or eczema.  

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  The new rating 
criteria are significantly different from those in effect 
prior to August 30, 2002.  Nonetheless, the Board will 
proceed to analyze the veteran's claim under both sets of 
criteria. 

Under the old criteria, a higher (50 percent) rating under 
Diagnostic Code 7806 requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or that the condition be exceptionally 
repugnant.  As noted above, the veteran's most recent 
examination found no active lesions, no evidence of 
exfoliation, crusting, or ulceration, and no foul odor.  It 
was noted that the veteran's skin was not repugnant, and 
there was no evidence of systemic or nervous manifestation.  
Thus, a higher evaluation is not warranted under the old 
criteria.

Under the new criteria, a 60 percent evaluation under 
Diagnostic Code 7806 is warranted only when more than 40 
percent of the entire body, or more than 40 percent of the 
exposed areas, is affected; or when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required during the past 12 
months.  As noted above, the areas affected include the feet, 
the medial thighs, and the back.  Even those areas show no 
active lesions, and no evidence of exfoliation, crusting, or 
ulceration.  Given the limited area affected per the 
examiner's description, and because it has not been shown 
that the veteran has required systemic therapy on a constant 
or near-constant basis, a higher evaluation under Diagnostic 
Code 7806 is not warranted under the new criteria.

The Board has considered other diagnostic codes under 38 
C.F.R. § 4.118, schedule of ratings for the skin, for 
possible application.  Diagnostic Code 7800 pertains to 
disfigurement of the head, face, or neck.  Diagnostic Code 
7801 pertains to rating disabilities involving scars from 
third degree burns.  Diagnostic Codes 7802, 7803, and 7804 
allow a maximum rating of 10 percent.  Diagnostic Code 7805 
is for rating when there is limitation of function of an 
affected part due to scarring.  The criteria for a higher (60 
percent) evaluation under Diagnostic Codes 7815, 7816, 7821, 
and 7822 are the same as for Diagnostic Code 7806.  

A higher (60 percent) evaluation under Diagnostic Code 7817 
requires generalized involvement of the skin without systemic 
manifestations, and constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA, or UVB treatments, or 
electron beam therapy required during the past 12-month 
period.  Diagnostic Code 7824 requires either generalized 
cutaneous involvement or systemic manifestations, and 
constant or near-constant systemic medication, such as 
immunosuppressive retinoids, required during the past 12-
month period in order to warrant a 60 percent evaluation.  

A higher evaluation of 60 percent under Diagnostic Codes 
7825, 7826, and 7827 requires recurrent debilitating episodes 
occurring at least four times during the past 12-month period 
despite continuous immunosuppressive therapy.  

The veteran's skin disease, considered in light of the 
evidence of record regarding the treatment he has received 
and his prescribed medications, does not satisfy any of these 
criteria for a rating greater than 30 percent.  

In sum, the Board finds that the veteran's symptomatology 
does not warrant an increased rating under either the old or 
the new criteria of 38 C.F.R. § 4.118.  The preponderance of 
the evidence is against his claim.

Veterans Claims Assistance Act of 2000

During the pendency of this claim, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2001 and June 2002.  

Specifically regarding VA's duty to notify, the Board notes 
that the veteran was previously apprised of the requirements 
for an increased rating for his skin disease in earlier 
rating decisions and in Statements of the Case (SOCs) dated 
in March 1995 and February 1999.  The January 2001, and June 
2002 notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  After the VCAA was enacted, and while 
the skin disease issue was in remand, the RO notified the 
veteran in July 2002 of evidence previously identified which 
was still needed, what the veteran could do to assist in this 
regard, and what the RO had done to obtain the evidence.  
Additionally, the RO informed the veteran of the results of 
its rating decisions, and the procedural steps necessary to 
appeal.  The RO also provided a SOC and SSOC, reporting the 
results of the RO's reviews, as well as the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs), and obtained and incorporated into the record for 
consideration both private and VA medical records pertaining 
to this claim.  The veteran was afforded a hearing at the RO, 
as well as multiple VA examinations in connection with the 
instant claim.  Given the standard of the regulation, the 
Board finds that VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to an increased rating for diffuse pruritus of 
the back, tinea pedis, lichen simplex chronicus of the medial 
thighs, and tinea cruris is denied.


REMAND

As noted in the introduction above, the veteran's appeal for 
a higher rating for diabetes is an appeal from an original 
award.  This means that VA must consider the appropriateness 
of the rating(s) assigned since the award of service 
connection-in this case, from October 13, 1992.  Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  The Court has 
indicated that, when adjudicating such an issue, VA must 
analyze whether different ratings may be assigned for 
different periods, a practice the Court called "staged" 
ratings.  Id.  

Because consideration of a possible "staged" rating 
requires that VA examine the level of disability as 
experienced by the claimant since October 13, 1992, the 
rating criteria in effect in October 1992, as well as any 
changes to the criteria made thereafter, must be addressed.  
In this case, the issue is the level of disability caused by 
diabetes-a disability for which the rating criteria were 
changed in June 1996.  61 Fed. Reg 20,440-47 (May 7, 1996).  
Although a reading of the old criteria suggests that there 
were only minor changes made, this does not obviate the fact 
that the veteran has not been apprised of what the old 
criteria were.  As a result, he has not been given 
opportunity to argue the effect of the criteria in his case, 
or present evidence that might pertain to these criteria.  
Additionally, it does not appear that the RO has addressed 
these criteria in its adjudication of the case.  So that 
these procedural matters may be satisfied, a remand of the 
case to the RO is necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be advised of the 
rating criteria in effect before June 6, 
1996.  He should be given opportunity to 
present evidence and argument in light of 
these criteria.  Specifically, he should 
be told what is required to substantiate 
a claim under these criteria; he should 
be told what is required of him and what 
evidence VA will obtain, if any.  He 
should be told to submit all evidence in 
his possession pertaining to these 
criteria.  

2.  The RO should adjudicate the 
veteran's claim for a higher initial 
rating with the old rating criteria in 
mind.  The possibility of "staged" 
ratings should be addressed.  If any 
benefit sought by the veteran is not 
granted, a supplemental statement of the 
case should be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


